Citation Nr: 0121283	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  99-15 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the right arm to Muscle Group III, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to January 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO continued 
the 20 percent evaluation for residuals of a shell fragment 
wound to the right arm to Muscle Group III.

The veteran has raised an issue for service connection for 
cervical radiculopathy as being secondary to the service-
connected residuals of a shell fragment wound to the right 
arm to Muscle Group III.  As this claim has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

The Board notes that the veteran's representative has 
requested that the claim for an increased evaluation for the 
service-connected residuals of a shell fragment wound to the 
right arm to Muscle Group III be held in abeyance as the 
above issue is adjudicated.  The Board does not find that the 
claims are inextricably intertwined because, if granted, the 
cervical radiculopathy disability would be separately rated 
and a medical professional has distinguished between the 
symptomatology associated with the service-connected 
disability and the nonservice-connected disability of 
cervical radiculopathy.  Therefore, the Board can adjudicate 
the claim for an increased evaluation without it affecting 
the claim for service connection for cervical radiculopathy 
as secondary to residuals of a shell fragment wound to the 
right arm to Muscle Group III.


FINDING OF FACT

Residuals of a shell fragment wound to the right arm to 
Muscle Group III are manifested by no more than a moderate 
muscle injury.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a shell fragment wound to the right arm to 
Muscle Group III have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records show that the veteran sustained a 
shell fragment wound on April 11, 1945, which penetrated the 
right arm due to an enemy grenade.  At that time, the 
examiner noted that the wound was mild.  That same day, the 
fragment was removed and debrided.  

A June 1965 VA examination report shows the examiner 
determined that the residuals of a shell fragment wound to 
the right arm to Muscle Group III were "neurologically 
negative."  The examiner stated that there was no limitation 
of motion of the right elbow, wrist, or fingers of the right 
hand.  Superficial reflexes were normal and equal in both 
upper extremities.  Deep tendon reflexes were reported as 
normal.  The examiner stated there was no apparent motor 
deficit.

Service connection was granted for residuals of a shell 
fragment wound to the right arm to Muscle Group III in an 
August 1965 rating decision and assigned a 20 percent 
evaluation.  The veteran's right arm is his dominant arm.

The veteran filed a claim for an increased evaluation in 
February 1998.

A February 1998 private medical record shows the veteran was 
seen for complaints of severe, recurrent pain over the right 
arm as a result of the inservice injury to Muscle Group III.  
The veteran stated that he had pain in the right arm and 
elbow and weakness in the right upper extremity for many 
years.  The private physician stated that the veteran's right 
arm had limitation of motion to 25 degrees from the side.  He 
further stated the following:

Examination of injury [to] Muscle Group 
III revealed continuous severe[,] 
recurrent pain to include [the] part 
affected.  Findings disclosed intrinsic 
muscle of right shoulder girdle (1) 
Pectoralis major I (clavicular); 
(2) deltoid.  Function: Elevation and 
abduction of right arm to level of 
shoulder, act with I and 2 Group II in 
forward and backward swing of the right 
arm, severe.  The right (major) hand 
fixed in pronation. . . .

The private physician noted that an x-ray had not been done.  
He entered a diagnosis of residual of shrapnel wound of the 
right (major) arm with injury to Muscle Group III with 
recurrent pain involving the part affected and weakness of 
the right upper extremity due to pain.  He added that the 
"[e]levation and abduction of [the] right arm to level of 
the shoulder, act with I and 2 Group II in forward and 
backward swing of right arm, severe."

A March 1998 VA nerve conduction study shows that the veteran 
had a delay in conduction of the right post tibial nerve, 
right median sensory and bilateral sural sensory nerves.  The 
examiner stated the distal latencies of both motor and 
sensory fibers of the median nerve were also delayed.  He 
added the needle examination was "essentially within normal 
limits."  The examiner concluded that the veteran had early 
multiple peripheral neuropathies, primarily involving the 
myeline sheath.

A March 1998 x-ray of the right shoulder reveals a finding of 
degenerative arthritis without evident limitation of motion.  
A March 1998 x-ray of the right upper arm was normal.

A March 1998 VA peripheral nerves examination report shows 
the veteran reported pain at the right shoulder and weakness 
and numbness of the right upper extremity.  The examiner 
stated the veteran was "not so cooperative."  He stated the 
veteran had a weak right-hand grip and shoulder abductions 
and extensions.  The examiner noted there was questionable 
pain.  He further noted there was questionable numbness in 
the right forearm.  The examiner stated the veteran had 
minimal atrophy in the right upper extremity.  Deep tendon 
reflexes were reported as obtunded in both upper extremities.  
The diagnosis was peripheral neuropathy.

A March 1998 VA scars examination report shows the examiner 
reported a finding of tenderness on the right shoulder with 
flexion and abduction.  As to the scar, the examiner stated 
there was no adherence; ulceration or breakdown of the skin; 
elevation or depression of scar; or inflammation, edema, or 
keloid formation.  The examiner noted there was a mild 
disfigurement.  The diagnosis was healed scar on the right 
arm from residual of shell fragment wound with injury to 
Muscle Group III and degenerative arthritis of both 
shoulders.  

A March 1998 VA muscles examination report shows that the 
examiner reported that the veteran had pain on forward 
flexion of the right upper extremity.  The veteran reported 
he used his left hand in carrying objects because of the lack 
of tolerance of carrying objects in his right hand.  The 
examiner stated the veteran had a healed scar on the antero-
lateral aspect of the upper third of the right arm, which was 
one centimeter by two centimeters.  He stated it was 
nontender, nonadherent, and non-depressed.  The examiner 
stated the right arm measured 23 centimeters and the left arm 
measured 25 centimeters, and he stated this was evidence of 
tissue loss.  The examiner stated the veteran's right arm was 
negative for tendon damage and negative for bone, joint, or 
nerve damage.  He reported the right upper extremity had fair 
muscle strength and the left upper extremity had good muscle 
strength.  The examiner stated the right upper extremity was 
positive for pain in forward elevation with limitation of 
motion due to pain.  Both abduction and forward elevation of 
the right arm was to 120 degrees with the left arm to 
150 degrees.  The examiner stated there was no limitation of 
motion of the right elbow and right wrist.  He entered 
diagnoses of healed scar on the right arm as a result of a 
shell fragment wound with injury to Muscle Group III and 
degenerative arthritis of both shoulders.

A September 1999 VA peripheral nerve examination report shows 
the veteran reported pain over the right shoulder and that he 
would drop things when holding them in his right hand.  The 
examiner stated there was slight weakness and atrophy in the 
right biceps and triceps.  He stated there was hypothesis 
over the right arm and forearm.  Deep tendon reflexes were 
reported to be hypoactive on the right biceps and right 
triceps.  The examiner entered a diagnosis of radiculopathy 
of C4, C5, C7; cervical spondylosis.

A September 1999 VA joints examination report shows the 
veteran reported paresthesia from the neck to the right 
shoulder, radiculopathy from the neck to the level of the 
deltoid muscle, pain over the right shoulder, numbness of the 
biceps area, and weakness and atrophy of the right arm.  He 
further reported he could not hold onto objects and had 
difficulty with activities of daily living.  The examiner 
stated that flexion of the right shoulder was to 110 degrees 
actively and 150 degrees passively.  Extension was to 
25 degrees actively and 30 degrees passively.  Abduction was 
to 90 degrees actively and 150 degrees passively.  Internal 
rotation was to 70 degrees both actively and passively.  
External rotation was to 80 degrees actively and 90 degrees 
passively.  The examiner noted that there was pain beyond the 
active degrees noted.  He stated there was evidence of 
weakness and lack of endurance, which played a major 
functional impact.  The examiner reported a finding of 
weakness in the right arm with strength of 3-/5.  The 
diagnoses were to rule out spinal stenosis secondary to 
cervical spondylosis and residuals of shell fragment wound to 
the right arm, Muscle Group III.  

The examiner suggested that an electromyography-nerve 
conduction study and an x-ray of the cervical spine be done.  
He stated he believed the peripheral neuropathy of the right 
arm was most probably due to a nerve root compression due to 
a spinal stenosis due to degenerative osteoarthritis of the 
cervical spine.  He added that the shrapnel wound was 
probably not the cause of the weakness and atrophy.

A September 1999 VA electromyography and nerve conduction 
study were interpreted to show a mild sensorimotor 
polyneuropathy, which the examiner stated was demyelinating 
in nature, and C4, C5, and C7 radiculopathy.

A September 1999 VA x-ray of the cervical spine revealed 
degenerative discospondylosis and hypertrophic arthritis with 
foraminal stenosis.  A September 1999 VA x-ray of the right 
shoulder revealed degenerative joint disease without evidence 
limitation of motion of the shoulder joint.

In a September 2000 VA opinion, the examiner stated that the 
limitation of motion of the right shoulder was due to C4, C5, 
and C7 radiculopathy and not due to the injury secondary to 
shrapnel.  He stated that the arthritis of the right shoulder 
was due to the muscle injury.

II.  Duty to Assist

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (hereinafter, "VCAA").  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the February 1999 rating decision on appeal 
and the May 1999 statement of the case, the RO informed the 
veteran of the evidence necessary to establish a higher 
evaluation for residuals of a shell fragment wound to the 
right arm to Muscle Group III.  In the May 1999 statement of 
the case, the RO also included the pertinent regulations that 
applied to the veteran's claim for an increased evaluation 
for his service-connected disability.  These determinations 
were not returned by the United States Postal Service as 
undeliverable, and thus the veteran is presumed to have 
received these notifications.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992) (discussing that the presumption 
of regularity of the administrative process applies to 
notices mailed by the VA)).

Additionally, the record discloses that the veteran has not 
reported having received treatment for his service-connected 
disability, other than the submission of the February 1998 
private medical record.  The veteran has not alleged that 
there are any additional medical records, either VA or 
private, related to treatment for his service-connected 
disability that have not been associated with the claims 
file.  Finally, in accordance with its duty to assist, the RO 
had the veteran undergo two VA examinations related to his 
claim.  The Board notes that the RO took steps to assure that 
the examination reports were thorough in evaluating the 
veteran's service-connected disability.

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

III.  Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under the current regulation, a moderate muscle wound is a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  38 C.F.R. 
§ 3.56(d)(2)(i) (2000).  Objective findings of a moderate 
disability are entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue.  Id. at (d)(2)(iii).  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  Id.  

A moderately severe muscle wound is a through and through or 
deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  38 C.F.R. § 3.56(d)(3)(i) (2000).  Objective 
findings of a moderately severe muscle wound are manifested 
by entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Id. at 
(d)(3)(iii). Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  Id.  

A severe muscle wound is a through and through or deep 
penetrating wound due to high velocity missile or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. 
§ 4.56(d)(4)(i) (2000).  Objective findings of a severe 
muscle wound are manifested by ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Id.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Id.  
Muscles swell and harden abnormally in contraction.  Id.  
Tests of strength, endurance, or coordinated movements 
compared with corresponding muscles of the uninjured side 
indicate severe impairment of function.  Id.  

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993). 

Under Diagnostic Code 5303, a 20 percent evaluation is 
warranted for a moderate injury to Muscle Group III, a 
30 percent evaluation is warranted for a moderately severe 
injury to Muscle Group III, and a 40 percent evaluation is 
warranted for a severe injury to Muscle Group III, involving 
intrinsic muscles of the shoulder girdle, of the major upper 
extremity.  38 C.F.R. § 4.73, Diagnostic Code 5303 (2000).  
Muscle Group III involves the elevation and abduction of the 
arm to the level of the shoulder and with forward and 
backward swing of the arm.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent for residuals of a 
shell fragment wound to the right arm to Muscle Group III.  
The Board notes that a medical professional has determined, 
after a thorough review of the record, that the veteran's 
limitation of motion of the right shoulder is due to C4, C5, 
and C7 radiculopathy.  Therefore, the Board will not 
attribute the findings of the lack of range of motion of the 
right shoulder joint to the service-connected disability.  
The Board finds that the medical professional's opinion was 
based upon both a review of the claims file, 
electromyography/nerve conduction studies, and clinical 
findings and has no reason to doubt the accuracy of such 
determination.

Reviewing 38 C.F.R. § 4.56(d)(2)(iii), objective findings of 
residuals of a shell fragment wound to the right arm to 
Muscle Group III are consistent with the findings of no more 
than a moderate disability of the muscle.  The veteran's scar 
from the shrapnel has not shown prolonged infection.  In 
fact, the scar has been noted to be well healed.  The 
evidence establishes that the veteran has pain in his right 
upper extremity.  There is also objective evidence of right-
hand grip weakness.  In a March 1998 VA peripheral nerves 
examination report, the examiner stated the veteran had 
minimal atrophy in the right upper extremity.  In a separate 
March 1998 VA muscles examination report, the examiner stated 
that the veteran's right arm measured two centimeters smaller 
than the left arm.  He noted the veteran's right arm was 
negative for tendon damage and for bone, joint, or nerve 
damage.  The examiner reported strength in the right upper 
extremity as fair and good in the left upper extremity  In a 
September 1999 peripheral nerve examination report, the 
examiner stated there was slight weakness and atrophy in the 
right biceps and triceps.  A September 1999 joints 
examination report shows the examiner found there was 
weakness and lack of endurance in the right upper extremity 
and that strength was 3-/5.  The examiner stated that he felt 
the shrapnel wound was probably not the cause of the weakness 
and atrophy.  The Board finds that the medical findings of 
record are consistent with no more than a moderate muscle 
disability and thus no more than 20 percent disabling.  See 
38 C.F.R. § 4.73, Diagnostic Code 5303.

The Board must now determine if an evaluation in excess of 
20 percent is warranted and finds that it is not.  The 
objective findings of record are not indicative of any more 
than a moderate muscle injury.  There is some weakness in the 
right upper extremity, and the right arm has been measured to 
be two centimeters smaller than the left arm.  Atrophy is 
clearly shown; however, a medical professional has stated 
that the atrophy is not a result of the shrapnel wound.  Even 
if the Board conceded that atrophy was due to the service-
connected disability, the medical findings have been that the 
atrophy is "minimal" and "slight."  This is not indicative 
of a moderately severe muscle injury.  The Board must note 
that at the time the veteran sustained the muscle injury, it 
was noted that the veteran's wound was "mild."  The VA 
examinations have not revealed a loss of deep fascia or 
muscle substance.  Although a moderately severe muscle injury 
contemplates positive evidence of impairment when compared 
with the opposite side, the Board finds that the 20 percent 
evaluation contemplates the loss of power or lowered 
threshold of fatigue when compared to the opposite side that 
the veteran has in his left arm.  The loss of strength in the 
right arm is no more than moderate.

The Board notes that a separate evaluation for painful motion 
with joint or periarticular pathology is not warranted under 
38 C.F.R. § 4.59 (2000) because the veteran is in receipt of 
a compensable evaluation.  It must be noted that 38 C.F.R. §§ 
4.40 and 4.45 (2000) are not applicable because Diagnostic 
Code 5303 does not contemplate limitation of motion based 
upon a joint abnormality (as opposed to limitation of motion 
based upon a muscle injury).  See Johnson v. Brown, 9 Vet. 
App. 7 (1996); see also DeLuca v. Brown, 8 Vet. App. 202 
(1995); VAOPGCPREC 9-98 (August 1998).  Moreover, symptoms 
such weakness, loss of power, fatigue-pain, etc., are 
specifically contemplated by Diagnostic Code 5303.  See 
38 C.F.R. § 4.56(c) (2000).  Additionally, a medical 
professional has asserted that the veteran's limitation of 
motion of the right shoulder is not related to the service-
connected residuals of a shell fragment wound to the right 
arm to Muscle Group III.  Thus, the Board's determination is 
based upon a competent medical professional's opinion.

The Board further notes that a separate 10 percent disability 
evaluation is not warranted for the scar on the veteran's 
right forearm.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2000) (superficial scars which are poorly 
nourished, with repeated ulcerations; tender and painful on 
objective demonstration; or which limit the function of the 
body part which they affect warrant a separate 10 percent 
evaluation).  In March 1998, the examiner stated the scar on 
the right arm had no adherence, ulceration, breakdown of the 
skin, elevation, depression, inflammation, edema, or keloid 
formation.  The veteran has not complained about the scar.  
The Board finds that the preponderance of the evidence does 
not establish superficial scars which are poorly nourished, 
scars with repeated ulcerations, or scars that are tender and 
painful on objective demonstration.  See id.  A finding that 
the scar is mildly disfigured does not warrant a separate 
evaluation for the scar.  Thus, the evidence of record has 
not established that a separate 10 percent evaluation would 
be in order for the veteran's scar on his right arm.

The Board notes that it has given the February 1998 private 
medical record little probative value in determining whether 
an evaluation in excess of 20 percent is warranted.  The 
wording of private physician's findings are basically 
identical to the criteria that fall under Diagnostic Code 
5303.  It is clear that the private physician copied the 
regulation almost verbatim and stated that such was 
"severe."  However, the private physician did not 
substantiate his findings with any objective clinical 
findings related to his examination of the veteran.  Thus, 
the Board finds that the February 1998 private medical record 
has little to no probative value. 

The veteran is competent to report his symptoms; however, to 
the extent that he has stated that his service-connected 
residuals of a shell fragment wound to the right arm to 
Muscle Group III are worse than the 20 percent evaluation 
contemplates, the medical findings do not support his 
contentions.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).  The Board attaches 
far greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements, even if sworn, in support of a claim for monetary 
benefits.  The veteran has identified no legal or factual 
basis to award an increased evaluation other than his request 
that an increased evaluation should be assigned.  

For the reasons discussed above, the Board finds the evidence 
to be against entitlement to a disability rating in excess of 
20 percent for service-connected residuals of a shell 
fragment wound to the right arm to Muscle Group III.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  See 
Gilbert, 1 Vet. App. at 55. 

As to an extraschedular evaluation, preliminary review of the 
record reveals that the RO has not expressly considered 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2000).  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of a shell fragment wound to the right arm to 
Muscle Group III is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

